Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
IDS objections
	Two foreign references, JP 2010-525214 and J 2013/527378, have been crossed out from the IDS dated 12/12/2019 because copies of those references have not been submitted.  The English equivalent patents, WO2008-130295 and WO 2011-149397, have been considered. 
35 USC 102(a1) rejections
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 8 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by US 2013/0067904 (Lejon).
	Lejon discloses a wave-activated power generation method, the method comprising: using a drive part configured to connect a rotor 62 with a float 1 via a first elastic body 122 so as to rotate the rotor along with movement of the float 1, wherein a float is configured to be capable of floating in the sea, and the rotor 62 is configured to generate a rotational inertial mass effect; and generating power by a power generator 51, 61, configured to generate the power based on rotation of the rotor 62.

(s) 8 is/are further rejected under 35 U.S.C. 102(a1) as being anticipated by US 2009/0200806 (Al-Huwaider).
	Al-Huwaider discloses a wave-activated power generation method, the method comprising: using a drive part configured to connect a rotor 60 with a float 12 via a first elastic body (several springs 34, 50 meet the elastic body) so as to rotate the rotor 60 along with movement of the float 12, wherein a float is configured to be capable of floating in the sea, and the rotor 60 is configured to generate a rotational inertial mass effect; and generating power by a power generator 62, configured to generate the power based on rotation of the rotor 60.

Allowable Subject Matter and Reasons for Allowance
	Claims 1-7 are allowed.	
	In claim 1, the recitation of “wherein a spring constant of the first 20 elastic body is set so as to cause a rotational inertial mass of the rotor to resonate with oscillation of the float, to provide the power generator with a displacement greater than a displacement of the float” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1, is neither disclosed by a single prior art reference nor rendered obvious by a combination of prior art references. Thus, claim 1 and its dependent claims are allowable.  
Prior Art of Record
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bonutti discloses a wave power generator using spring as part of the driver for a power generator.

Conclusions
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Examiner Nguyen whose telephone number is (571) 272-4861.  The examiner can normally be reached on Monday--Thursday from 9:00 AM to 7:00 PM.

     	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark A Laurenzi, can be reached on 571-270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/HOANG M NGUYEN/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        


                                                                                    HOANG NGUYEN
                                                                                    PRIMARY EXAMINER
                                                                                    ART UNIT 3746
Hoang Minh Nguyen
1/7/2022